Citation Nr: 9930702	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  94-24 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis of the cervical spine.

2.  Entitlement to a disability evaluation in excess of 10 
percent for sacroiliac muscle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active service, including 
from February 1978 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In November 1996 the Board, inter alia, remanded the issues 
on appeal to the RO for additional development.

In April 1999 the Board again remanded the case for 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates the veteran's traumatic 
arthritis of the cervical spine, including consideration of 
pain and dysfunction, was manifested by no more than slight 
limitation of motion prior to April 4, 1996.

3.  Medical evidence demonstrates the veteran's traumatic 
arthritis of the cervical spine, including consideration of 
pain and dysfunction, is presently manifested by no more than 
moderate limitation of motion.

4.  Medical evidence demonstrates the veteran's sacroiliac 
muscle strain, prior to June 12, 1999, was manifested by 
tenderness to the sacroiliac joint and mild increased 
paraspinal musculature tone throughout the low lumbar region, 
with no evidence of limitation of motion of the lumbar spine 
or muscle spasm on extreme forward bending.

5.  Medical evidence demonstrates the veteran's sacroiliac 
muscle strain is presently manifested by slight limitation of 
motion, localized tenderness to the superior portion of the 
sacroiliac joint, and lumbar spine muscles slightly in a mild 
spasm, but with no evidence of severe limitation of motion, 
listing of the spine, marked limitation of forward bending, 
or loss of lateral motion with osteoarthritic changes.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent prior to April 4, 1996, for the veteran's traumatic 
arthritis of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5290 (1995).

2.  The criteria for a 20 percent disability rating, but no 
higher, after April 4, 1996, for the veteran's traumatic 
arthritis of the cervical spine have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5290 (1999).

3.  The criteria for a disability rating in excess of 10 
percent prior to June 12, 1999, for the veteran's sacroiliac 
muscle strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (1998).

4.  The criteria for a 20 percent disability rating, but no 
higher, after June 12, 1999, for the veteran's sacroiliac 
muscle strain have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Rating Claims

Initially, the Board notes that the veteran's higher rating 
claims for are found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14 
(1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Cervical Spine Disorder
Background

Service medical records show the veteran complained of 
morning tightness to the cervical spine in April 1971.  The 
examiner noted mild loss of side bending and left rotation 
with pain.  It was noted the veteran tolerated a trial of 
cervical traction well.  A January 1975 clinical report noted 
mild neck strain.  An x-ray examination of the cervical spine 
was essentially negative.

Records dated in January 1990 show the veteran reported neck 
pain subsequent to a motor vehicle accident.  The examiner 
noted tenderness at the C4-6 level and decreased range of 
motion.  Neurological evaluation was within normal limits.  
It was noted no fractures or signs of neurologic injury had 
been found clinically.  The diagnoses included whiplash and 
acute cervical strain.  An x-ray examination revealed 
moderate degenerative intervertebral disc disease involving 
C5-6 with mild degenerative change at C4-5.

In March 1992 the veteran reported his cervical spine pain 
had increased gradually, with symptoms worse in the morning.  
He reported he had constant pain which was aggravated 
whenever he turned his head.  He denied symptoms of 
paresthesia.  The examiner noted the veteran had a mildly 
forward head posture, with a mild loss of cervical spine side 
bending and pain at the limits of motion.  Upper extremity 
motor strength was 5/5, bilaterally.  Sensation was intact to 
the C5-T1 dermatomes, bilaterally.  Testing revealed positive 
facet tightness at C6-7 to the right, with pain, but no 
evidence of muscle spasms.  The diagnoses included cervical 
strain with decreased range of motion.  

VA records dated in August 1992 show the veteran failed to 
report for scheduled examinations.  In November 1992 the RO, 
inter alia, granted entitlement to service connection for 
intervertebral disc syndrome to the cervical spine and 
assigned a 10 percent disability rating.  Subsequently, the 
veteran perfected an appeal as to the compensation level 
assigned.

During VA examination in January 1993 the veteran reported 
morning neck aching and aching after sitting or driving for 
more than one hour.  He stated the disorder caused daily 
discomfort, but did not preclude any activities and he was 
able to remain physically active with no symptoms of 
radiculopathy.  The examiner noted full range of motion to 
the cervical spine with some discomfort in extreme flexion 
and mild crepitus upon rotation.  There was no evidence of 
tenderness to the paraspinal musculature or neurological 
abnormalities to the upper extremities.  The diagnosis was 
mild, chronic cervical strain, with morning aching and 
crepitus suggestive of early degenerative changes.  X-ray 
examination revealed mild degenerative disc disease at C5-6 
and absent cervical lordosis, possibly due to muscular spasm, 
the veteran's position during the study, or posterior 
ligamentous injury.

At his personal hearing the veteran testified that he 
experienced localized pain to the low neck and restricted up 
and down motion.  Transcript, p. 3 (May 1993).  He stated he 
woke up every morning with neck tightness which he relieved 
by rotating his neck before arising from bed.  Tr., p. 3.  He 
reported constant discomfort, especially after driving 
approximately 70 miles, but denied muscle spasms.  Tr., p. 5.  
He stated he adjusted his whole body to guard against extreme 
neck motion.  Tr., p. 5.  He reported he used medication 
daily to relax his neck.  Tr., p. 7.  

A June 1993 hearing officer's decision, inter alia, continued 
a 10 percent disability evaluation for the residuals of a 
cervical spine injury.

During VA examination on April 4, 1996, the veteran reported 
daily neck pain without radiculopathy and stated he avoided 
strenuous activities involving the neck.  The examiner noted 
the veteran had a slight right shoulder drop and that range 
of motion studies of the neck revealed flexion to 40 degrees, 
extension to about 50 degrees, left lateral motion to 30 
degrees, right lateral motion to 40 degrees, and rotation to 
about 55 degrees, bilaterally.  There was some evidence of 
discomfort in extreme motion, but no change in the paraspinal 
musculature and no neurological abnormalities to the upper 
extremities.  The diagnoses included chronic mild cervical 
strain which, in conjunction with a low back disorder, 
resulted in chronic discomfort and moderation of activities.  

In March 1998 the veteran reported he self-medicated his pain 
symptoms with over-the-counter medicine.  He requested 
entitlement to a 40 percent disability evaluation for his 
cervical spine disorder.

VA records dated in May 1998 show the veteran failed to 
report for scheduled examinations.

During VA examination in June 1999 the veteran reported his 
cervical spine disorder was progressively worsening and 
required medication as necessary, and which, in conjunction 
with his low back disorder, limited his lifting, sitting, 
climbing, and driving activities.  He complained of constant 
dull pain aggravated by use and easy fatigability, but did 
not report any specific radiating pain, incoordination, 
muscle spasm, or instability.  He stated lifting was worse on 
his neck than lower back.  

The examiner noted range of motion studies of the neck 
revealed flexion to 55 degrees, extension limited to 25 
degrees passively but possible to 30 degrees, lateral flexion 
to 30 degrees, bilaterally. It was noted the study revealed 
moderately diminished range of motion beyond which produced 
pain and stiffness.  Shoulder shrugging was normal.  There 
was no abnormal appreciation of sensations to the upper 
extremities, and no evidence of muscle spasm, fasciculation, 
or wasting.  Deep tendon reflexes of the upper extremities 
were 1+.  It was the examiner's opinion that the veteran's 
cervical spine disorder represented a progressive basis for 
the symptoms and limitations as described.  X-ray examination 
revealed degenerative changes.  

Analysis

The record reflects the veteran's service-connected traumatic 
arthritis of the cervical spine is presently rated 10 percent 
disabling under the criteria for traumatic arthritis 
(Diagnostic Code 5010) and intervertebral disc syndrome 
(Diagnostic Code 5293).  The Board notes that entitlement to 
higher or staged disability ratings must be considered as the 
veteran perfected this appeal upon disagreement from the 
initial compensation level assigned.  See Fenderson, 12 Vet. 
App. 119.

The Ratings Schedule provides compensable ratings for 
intervertebral disk syndrome which is mild (10 percent), 
moderate with recurring attacks (20 percent), severe with 
recurring attacks and intermittent relief (40 percent), or 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disk with little 
intermittent relief (60 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  

In this case, although service medical records dated in 
January 1990 included x-ray examination findings of moderate 
degenerative intervertebral disc disease involving C5-6, the 
post-service medical records reveal no evidence of neurologic 
abnormality related to the cervical spine.  In fact, the 
veteran denied symptoms of radiating pain to the upper 
extremities during VA examinations in January 1993, April 
1996, and June 1999.  Therefore, the Board finds entitlement 
to a rating in excess of 10 percent under the criteria for 
intervertebral disk syndrome is not warranted.

The Board notes, however, that the Ratings Schedule provides 
that traumatic arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  Compensable ratings are 
provided for limitation of motion of the cervical spine when 
limitation is slight (10 percent), moderate (20 percent), or 
severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(1999).

In addition, the Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based upon functional loss 
due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45., and 4.59.  See Johnson v. Brown, 9 Vet. App. 
7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The 
Board notes that a lay person can provide evidence of visible 
symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40 (1999); see also Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991).

The medical evidence in this case includes x-ray evidence of 
degenerative changes to the cervical spine.  The record 
reflects that in March 1992, shortly before the veteran's 
retirement from active service, an examiner noted a mildly 
forward head posture with a mild loss of cervical spine side 
bending and pain at the limits of motion.  However, VA 
examination in January 1993 found full range of motion to the 
cervical spine with some evidence of discomfort in extreme 
flexion and mild crepitus upon rotation.  The veteran's 
report of localized neck pain and restricted motion at his 
personal hearing in May 1993 were not supported by competent 
medical findings at that time.  Therefore, the Board finds 
the evidence of record prior to April 4, 1996, including 
consideration of pain and dysfunction, demonstrates no more 
than slight limitation of motion of the cervical spine which 
warrants a 10 percent disability evaluation.  

The Board notes, however, that an April 4, 1996, VA 
examination found some evidence of discomfort in extreme 
motion and reported range of motion findings for the cervical 
spine nearly approximate moderate limitation of motion.  A 
subsequent VA examination in June 1999 also found evidence 
nearly approximating moderately diminished range of cervical 
spine motion limited by pain and stiffness.  Therefore, the 
Board finds entitlement to a 20 percent disability rating, 
but no higher, effective from April 4, 1996, is warranted.  
The Board notes there is no evidence of muscle spasm, 
fasciculation, or wasting indicative of a greater disability 
due to pain and dysfunction which would warrant a higher 
evaluation.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign any higher ratings. 

Low Back Disorder
Background

Service medical records show the veteran complained of low 
back pain in June 1973.  The diagnosis was contused gluteus 
maximus.  In April 1975 the veteran again complained of low 
back pain.  The examiner noted sharp pain at the L-1 to L-4 
level, with muscle spasm, but with no evidence of difficulty 
removing clothing, touching toes, or straight leg raising.  
The diagnosis was muscle strain.

Records dated in July 1990 show the veteran complained of 
back pain subsequent to a soccer game.  The examiner noted 
tenderness to the right sacroiliac joint and occasional sharp 
pains.  There was no evidence of radiculopathy.  The veteran 
demonstrated no problem touching his toes.  The diagnoses 
included sacroiliac joint strain.  A follow up evaluation 
found point tenderness, but noted good range of motion with 
no appreciable muscle spasms and no neurologic components.  
The diagnoses included chronic lumbar strain.  An x-ray 
examination revealed a negative study of the lumbar spine.

In November 1990 the veteran complained of chronic back pain 
which had been unresponsive to medication and physical 
therapy.  The examiner noted right sacroiliac joint 
tenderness, but sensations which were intact with 5+ and 
symmetrical motor strength.  There was no evidence of spinal 
tenderness, straight leg raise tests were negative, and range 
of motion was within normal limits.  The diagnoses included 
right sacroiliac joint arthritis.

A March 1991 orthopedic clinic report noted the veteran right 
sacroiliac pain, without radiation, which resulted in 
constant pain at a level of 4 on a 10 point scale and which 
at worst produced pain at a level of 6.  He reported his 
symptoms were improved with physical therapy and posture 
changes, but worse upon prolonged standing.  He stated he 
functioned at a level 80 to 85 percent of normal.  The 
examiner noted tenderness to the right superior sacroiliac 
joint area, with increased pain upon stress to the right 
sacroiliac joint.  The diagnosis was chronic right sacroiliac 
joint inflammation/pain.  

Records dated in July 1991 noted pinpoint localized 
tenderness to the right iliolumbar region.  It was noted the 
spine and sacroiliac region were nontender.  The diagnosis 
was chronic back discomfort related to iliolumbar strain.

VA records dated in August 1992 show the veteran failed to 
report for scheduled examinations.  In November 1992 the RO, 
inter alia, granted entitlement to service connection for 
sacroiliac joint strain and assigned a 0 percent disability 
rating.  Subsequently, the veteran perfected an appeal as to 
the compensation level assigned.

During VA examination in January 1993 the veteran complained 
of low back pain with radiculopathy to the right leg.  He 
reported he took anti-inflammatory agents regularly and used 
discretion upon lifting or exertion of the low back, but that 
he had not missed any work because of back problems.  The 
examiner noted the veteran had full range of motion of the 
low back with some discomfort in extreme anteroposterior and 
lateral flexion and rotation.  There was no evidence of 
paraspinal muscle change, tenderness, or increased muscle 
tone.  

The examiner noted a trigger point in the area of the right 
sacroiliac joint which caused significant pain upon palpation 
and which seemed to elicit radiculopathy down the right 
thigh.  The diagnosis was chronic low back pain with 
radiculopathy to the right lower extremity, suggestive of low 
back strain with nerve compression and sciatica.  There was 
also evidence of possible early degenerative changes.  An x-
ray examination of the lumbar spine was unremarkable.

The veteran testified that he experienced sacroiliac joint 
pain which varied between sharp and dull pain, and which was 
aggravated by sexual activity and prolonged standing.  Tr., 
pp. 11-12.  He stated the pain radiated down his right leg 
after sitting for prolonged periods of time and reported he 
experienced intermittent numbness to the leg.  Tr., p. 13.  
He reported he was very cautious about lifting any weight and 
that he always tried to use proper mechanics while lifting.  
Tr., p. 14.  He stated he experienced daily muscle spasms in 
the low back and that his back would lock up upon sitting, 
prolonged standing, or sexual activity.  Tr., pp. 16-17.  

A June 1993 hearing officer's decision, inter alia, granted 
entitlement to a 10 percent disability evaluation for 
sacroiliac joint strain.  A July 1993 rating decision 
assigned that rating effective from July 1, 1992, the date 
following the veteran's retirement from active service. 

During VA examination in April 1996 the veteran reported he 
experienced intermittent radiculopathy to the right buttock 
which had increased somewhat.  He stated he had daily 
shooting pain, aching at least every couple of days, and 
occasional radiating pain to the right thigh and calf.  He 
also stated he avoided sitting for more than 2 hours at a 
time, that he avoided lifting more than 40 or 50 pounds, and 
that he avoided any repetitive stooping, bending, or lifting.  

The examiner noted the veteran had mild scoliosis with about 
a .50 centimeter right pelvic drop.  There was tenderness to 
the sacroiliac joint and mild increased paraspinal 
musculature tone throughout the low lumbar region.  There was 
full range of motion of the low back with flexion to 95 
degrees, extension to 30 degrees, lateral flexion to 40 
degrees, bilaterally, and rotation to 35 degrees, 
bilaterally.  The examiner noted there were no lower 
extremity neurological abnormalities.  The diagnoses included 
low back strain with right sacroiliac strain which, in 
conjunction with his cervical spine disorder, resulted in 
chronic discomfort and moderation of activities.

In March 1998 the veteran requested entitlement to a 40 
percent disability evaluation for sacroiliac muscle strain.  
He argued that his back disorder had increased in severity 
since his last VA examination.  He reported daily muscle 
spasms and difficulty bending, stooping, walking, and 
driving.  He stated the disorder affected his ability to 
maintain normal employment.

VA records dated in May 1998 show the veteran failed to 
report for scheduled examinations.

During VA examination on June 12, 1999, the veteran reported 
his low back disorder was progressively worsening and 
required medication as necessary, and which, in conjunction 
with his cervical spine disorder, limited his lifting, 
sitting, climbing, and driving activities.  It was noted the 
veteran complained of constant dull pain aggravated by use 
and easy fatigability, but did not report any symptoms of 
specific radiating pain, incoordination, muscle spasm, or 
instability.

The examiner noted the veteran walked with a slightly 
antalgic gait.  Lumbar spine range of motion studies revealed 
active flexion to 75 degrees, with passive flexion to 80 
degrees, extension to 25 degrees with passive movement 
limited by stiffness, right lateral flexion to 30 degrees, 
left lateral flexion to 25 degrees, and rotation to 30 
degrees, bilaterally.  Straight leg raises were to 45 degrees 
on the right and to 55 degrees on the left.  It was noted all 
ranges of lumbar spine motion were less than normal.  

Strength in the lower extremities was 5/5, with no evidence 
of muscle spasm, fasciculation, or wasting.  There was 
localized tenderness to the superior portion of the 
sacroiliac joint and lumbar spine muscles slightly in a mild 
spasm rather than a consistent serious spasm of tender 
points.  A radial periosteal reflex was not elicited from the 
lower extremities.  Knee and ankle jerks were 1+, and 
Romberg's sign was negative.  It was the examiner's opinion 
that the symptoms and limitations as described represented a 
progressive basis for the veteran's low back and sacroiliac 
joint disorders, and that degenerative osteoarthritic changes 
were developing to the right sacroiliac joint.  

Analysis

The record reflects the veteran's service-connected 
sacroiliac muscle strain is presently rated 10 percent 
disabling under the criteria for sacroiliac injury and 
weakness (Diagnostic Code 5294).  The Board notes that the 
Ratings Schedule provides no specific criteria for a 
compensable evaluation under Diagnostic Code 5294, and finds 
the veteran's service-connected disability must be evaluated 
under the appropriate criteria for analogous disorders such 
as lumbosacral strain (Diagnostic Code 5295) and lumbar spine 
limitation of motion (Diagnostic Code 5292).  See 38 C.F.R. 
§ 4.20 (1999).  The Board also notes that entitlement to 
higher or staged disability ratings must be considered as the 
veteran perfected this appeal upon disagreement from the 
initial compensation level assigned.  See Fenderson, 12 Vet. 
App. 119.

As noted above, the Ratings Schedule provides compensable 
ratings for intervertebral disk syndrome and for traumatic 
arthritis demonstrated by x-ray examination.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5293.  Based upon a review of 
the evidence of record, the Board finds that consideration of 
these criteria are not warranted for the veteran's service-
connected sacroiliac muscle strain.  

Although the January 1993 VA examiner noted radiculopathy 
suggestive of nerve compression and sciatica and possible 
early degenerative changes, an x-ray examination at that time 
was unremarkable.  A subsequent VA examination in April 1996 
found no lower extremity neurological abnormalities, and a VA 
examination in June 1999 found lower extremity strength was 
5/5 with no evidence of muscle spasm, fasciculation, or 
wasting.  Knee and ankle jerks were 1+, and Romberg's sign 
was negative.  While a radial periosteal reflex was not 
elicited at that time, no opinion was provided relating this 
symptom to intervertebral disc syndrome.  

In addition, while it was the June 1999 examiner's opinion 
that degenerative osteoarthritic changes were developing to 
the right sacroiliac joint, no x-ray evidence has been 
provided to support a diagnosis of arthritis.  Therefore, the 
Board finds the veteran's service-connected sacroiliac muscle 
strain is more appropriately evaluated under the criteria for 
lumbosacral strain and lumbar spine limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (1999).

The Rating Schedule provides a compensable rating for 
lumbosacral strain when there is evidence of characteristic 
pain on motion (10 percent), muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in a 
standing position (20 percent), or listing of the whole spine 
to the opposite side with a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (40 percent).  
See 38 C.F.R. § 4.71a, Diagnostic Code 5295.

The Board notes that the Ratings Schedule also provides a 
compensable rating for limitation of motion of the lumbar 
spine when the disability is slight (10 percent), moderate 
(20 percent), or severe (40 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

In this case, medical evidence of record prior to June 12, 
1999, demonstrated the veteran's service-connected sacroiliac 
muscle strain was manifested by tenderness to the sacroiliac 
joint and mild increased paraspinal musculature tone 
throughout the low lumbar region, with no evidence of 
limitation of motion of the lumbar spine or muscle spasm on 
extreme forward bending.  Therefore, the Board finds a rating 
higher than 10 percent for sacroiliac muscle strain prior to 
June 12, 1999, is not warranted.

The Board notes, however, that a VA examination on June 12, 
1999, reported range of motion findings for the lumbar spine 
which represented a slight limitation of motion.  There was 
also evidence of localized tenderness to the superior portion 
of the sacroiliac joint and lumbar spine muscles slightly in 
a mild spasm.  The veteran was noted to walk with a slightly 
antalgic gait.  Therefore, the Board finds the veteran's 
sacroiliac muscle strain, including consideration for pain 
and dysfunction, warrants entitlement of a 20 percent 
disability rating effective June 12, 1999, under the criteria 
for lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  

The medical evidence of record does not demonstrate severe 
limitation of motion or listing of the spine, marked 
limitation of forward bending, or loss of lateral motion with 
osteoarthritic changes which would warrant a higher 
evaluation.  The Board also notes there is no other objective 
pathology to support the veteran's complaints of greater pain 
and dysfunction.  See 38 C.F.R. §§ 4.40, 4.45.  The Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, and finds no provision upon which to assign a 
higher rating.  See Schafrath, 1 Vet. App. 589. 

Extraschedular Rating

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1999).  In this case, the RO considered and 
declined to refer the case for extraschedular consideration.  
The Board concurs that the regular schedular standards 
applied adequately describe and provide for the veteran's 
disability level.  There is no persuasive evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to these disorders, that would take 
the veteran's case outside the norm so as to warrant 
extraschedular ratings. 


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis of the cervical spine prior 
to April 4, 1996, is denied.

Entitlement to a 20 percent disability evaluation, but no 
higher, for traumatic arthritis of the cervical spine is 
granted effective from April 4, 1996, subject to the 
regulations governing the payment of monetary awards.

Entitlement to a disability evaluation in excess of 10 
percent for sacroiliac muscle strain prior to June 12, 1999, 
is denied.

Entitlement to a 20 percent disability evaluation, but no 
higher, for sacroiliac muscle strain is granted effective 
from June 12, 1999, subject to the regulations governing the 
payment of monetary awards.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

